DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 2, 6, 8, 11, 12, 14, 20, 21, 24, 26, and 33-37 are pending and under examination.


35 USC § 112 1st  paragraph rejections withdrawn 
The rejection of claims for failing to comply with the enablement requirement are withdrawn in view of Applicant’s argument that any citrullinated protein that has the capacity to be presented on MHC class I and/or class II MHC antigens, including those described in the literature, can be screened for inducing a T-cell response and for tumor recognition by investigating in vitro T cell proliferation citrullinated peptides.   The Declaration by Peter Stern recites that the identification and validation of epitopes can be performed with ease.  

Double Patenting rejection withdrawn
The rejections of claims 2, 6, 8, 11, 12, 14, 20, 21, 24, 26, and 33-35 on the ground of nonstatutory double patenting as being unpatentable over claims 1-10  of U.S. Patent No. US 10,233,220 are withdrawn in view of Applicant’s filing of a terminal disclaimer.

35 USC § 103(a) rejections maintained 
The rejection of claims 2, 6, 8, 12, 14, 21, 24, 26 and 33-37 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Georges et al (US 2006/0014225, published 19 January 2006)  in view of Law et al (Arthritis Res Ther, 14:R118, May 2012) in further view of Lundberg et al (Arthritis Res Ther, 7:R458-R467, IDS), Thompson et al, US 20120295292, published 22 November 2012, filed 21 May 2012), De Ceuleneer et al (Proteomics, 12:752-760, Mar 2012) and Binder et (US 2013/0274125, published 17 October 2013, effective filing date 16 April 2012).

Law discloses that the citrullinated peptide SAVRACitSSVPGVR activated T cells from patients with arthritis to secrete IL-6, IL-17, IFN- and TNF (Figures 2, 3).
One of ordinary skill in the art would have been motivated to apply Law’s citrullinated peptide SAVRACitSSVPGVR to George’s method for treating cancer with vimentin peptides because Thompson disclose that both cancer and rheumatoid arthritis are characterized by overabundance of citrullinated proteins (paragraph 3), while Lundberg et al disclose that citrullinated proteins have increased immunogenicity  (page R463 2nd column to page R464 1st  column). Lundberg disclose that citrullination of a non-immunogenic antigen breaks B cell tolerance (Id). Thompson disclose that numerous biochemical reports have suggested that the immune system recognizes these citrullinated proteins as foreign, causing a break intolerance (paragraph 3). 
Furthermore, De Ceuleneer discloses that citrullinated proteins have been found in several diseases such as rheumatoid arthritis and cancer (Section 3, pages 753-754).  De Ceuleneer disclose that it is well established that small modifications such as citrullination can enhance the immunogenicity of proteins (Id). Although rheumatoid arthritis and cancer are different diseases, one would be motivated to administer the citrullinated peptide SAVRACitSSVPGVR to cancer patients because of the enhanced immunogenicity of citrullinated peptides and the disclosure that vimentin was a cancer biomarker. Given that vimentin is also expressed in subjects without cancer and would likely be subject to tolerance, using citrullinated vimentin peptides would more likely elicit an immune response compared to unmodified vimentin. One would have had a reasonable expectation of success because both Law and Binder disclose T cell responses were generated to citrullinated vimentin protein.
	 It would have been prima facie obvious to combine George’s method for treating cancer with vimentin peptides with Law’s citrullinated peptide SAVRACitSSVPGVR to have a method of stimulating an immune response to a tumor that expresses a citrullinated tumour-associated epitope from vimentin in a subject in need thereof
comprising administering to said subject a therapeutically effective amount of a peptide

	 As Applicant has noted in their response to the objection to claim 33, the comprising language in the claims would mean that full length citrullinated vimentin would read on the listed peptides.

1.
In response to Applicant’s argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). As discussed below, there is ample motivation to combine the references independent of the inherent feature.

2.
Applicant argues that Georges suggests that preferred vimentin sequences include vim 45-60, vim 295-315 and vim 330-345, but while the specification includes some data relating to assays, the exemplification for vimentin vaccines is prophetic.
In response it is noted that one of Applicant’s argument for evidence that any immunogenic vimentin peptide would have written description support is that Prof Stern establishes the predictability of epitope identification and establishes that the data in the specification corroborates the algorithms available to predict epitopes. Georges lists vimentin peptides 45-60 (i.e., RPSTSRSLYASSPGGV); 295-315 (i.e., FADLSEAANRNNDALRQAKQE) and 330-345 (i.e.,VDALKGTNESLERQMR) have been selected based on a high Hopp and Woods antigenic index. Applicant has recited that any citrullinated protein that has the capacity to be presented on MHC class I and/or class II MHC antigens, including those described in the literature, can be screened for inducing a T-cell response and for tumor recognition by investigating in vitro T cell proliferation citrullinated peptides. It is not clear why Applicant has possession of all immunogenic peptides based on the ability to predict epitope immunogenicity based on available algorithms while Georges cannot predict immunogenic epitopes based on an available algorithm by Hopp and Woods. Furthermore, it has been shown by Law that citrullinated vimentin peptide SAVRACitSSVPGVR activated T cells. 

In response to Applicant’s argument that  Georges does not teach or suggest that citrullinating any peptide is desirable for any purpose, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Law and Lundberg disclose that citrullinated peptides are more immunogenic than non- citrullinated peptides.  
 
3.
In response to Applicant’s argument that Law states that citrullinated vimentin 66-78 produced much weaker cytokine responses,  Law recites that Snir and colleagues,
found that HLA-DRB1*0401+ RA patient T cells produced a number of cytokines when incubated with citrullinated vimentin 59 to 78 but not citrullinated vimentin 66 to 78. Thus, a citrullinated vimentin peptide was capable of inducing an immune response.  It appears that overlapping peptides may differ in their immunogenicity. Furthermore, Law did disclose that citrullinated vimentin 66 to 78 was capable of inducing an immune response. Whether a peptide was capable of inducing an immune response appears to be dependent on the MHC polypeptide of the subject and the exact sequence of the citrullinated vimentin peptide. 
Lundberg disclose that citrullinated proteins have increased immunogenicity and that citrullination of a non-immunogenic antigen breaks B cell tolerance. De Ceuleneer disclose that that small modifications such as citrullination can enhance the immunogenicity of proteins. Thompson disclose that numerous biochemical reports have suggested that the immune system recognizes these citrullinated proteins as for 
 	Furthermore, as Dr Stern stated, the identification and validation of epitopes can be performed with ease

In response to Applicant’s argument that Law relates to stratifying RA patients (not cancer), where vimentin did not work well the record does not support the allegation that a person of skill in the art interested in cancer vaccines would turn to an article focused on stratifying RA patients, autoimmune disease involves the immune system having an unwanted immune response while in cancer the immune response does not appear to be sufficient to eliminate the cancer cells. By recognizing that citrullinated proteins induce an unwanted immune response in autoimmune disease would be directly relevant for constructing an immunogenic composition for cancer treatment.
	
In response to Applicant’s argument that even if citrullinated vimentin resulted in the type of immune response required for a vaccine, the evidence of record does not show that an immune response stimulated by citrullinated vimentin would recognize the vimentin, as discussed above, the art discloses that citrullination of proteins enhances the immunogenicity of the proteins and that citrullinated proteins were detected in cancer. Thus, it would have been obvious to immunize cancer patients with citrullinated peptides. In addition, Applicant has not provided any evidence that an immune response against citrullinated peptides would never recognize wild-type peptides.

In response to Applicant’s argument that Law does not teach that citrullinating vimentin has a therapeutic benefit, much less a benefit in cancer vaccines, Law discloses that the citrullinated peptide SAVRACitSSVPGVR activated T cells. Along with 
Lundberg that recites that citrullinated proteins have increased immunogenicity,   Lundberg’s disclosure that citrullination of a non-immunogenic antigen breaks B cell tolerance, De Ceuleneer disclosure that that it is well established that small 

4.
In response to Thompson's teachings are unrelated to the claimed method of stimulating an immune response to a tumor as discussed above, mechanisms for the induction of a deleterious immune response in autoimmune disease such as breaking tolerance, is directly relevant in designing cancer immunotherapies to treat cancer in which the immune response to cancer antigens is insufficient to inhibit cancer growth. Mechanism for enhancing immunogenicity as found in autoimmune diseases would be relevant in devising strategies to enhance the immune response to cancer antigens. It is noted that checkpoint inhibitors in the treatment of cancer are thought to act by enhancing the immune response to cancer antigens and in some cases results in an autoimmune resposne.

In response to Applicant’s argument that it is not logical to assume that, because both RA and some cancers are characterized by citrullinated proteins, vimentin peptides would be expected to be better vaccines if citrullinated, both Lundberg and De Ceuleneer disclose that citrullinated proteins have increased immunogenicity and that citrullination of a non-immunogenic antigen breaks tolerance. 

In response to Applicant’s argument if one were to assume from these teachings that vimentin is citrullinated in tumours, then Thompson would seem to suggest that the body would mount an immune response to the citrullinated protein, kill the tumour, thereby negating the need for a vaccine, the same analogy could be used for any immunotherapy used to treat cancer, including checkpoint inhibitors. Why doesn’t the immune system of a cancer patient mount a successful immune response to the cancer antigens without the need for immunotherapy.


Applicant argues that Lundberg, De Ceuleneer and Binder add little probative value relevant to the rejection. Applicant argues that none of these references make such a broad conclusion and none state that citrullination is a known modification in the vaccine or therapeutic fields. Applicant argues that like Law and Thompson, these references teach citrullinated proteins correlate to diseases, such as RA and/or
can be used in diagnostics. Applicant argues that none teach that citrullination can reduce self-tolerance in cancer and establish a cytotoxic CD4 T cell response against a tumour and is a strategy that can be expected to benefit a therapy, such as a vaccine
	In response, as discussed above, Lundberg et al disclose that citrullinated proteins have increased immunogenicity, De Ceuleneer disclose that it is well established that small modifications such as citrullination can enhance the immunogenicity of proteins and Binder disclose T cell responses were generated to citrullinated vimentin protein. Given that the goal of immunotherapy in cancer is to enhance the subject’s immune response to cancer antigens, it would be obvious to employ mechanisms to enhance the immune response in a cancer patient, such as citrullination of tumor antigens.

6
In addition, Applicant argues that the record is devoid of any evidence
that biomarkers are, in general, good vaccine candidates or that the person of ordinary skill in the art would agree. Applicant argues that Georges merely speculates that vimentin, as a biomarker, may be a vaccine candidate. 
In response to Applicant’s arguments that Georges merely speculates that vimentin, as a biomarker, may be a vaccine candidate Georges teaches vimentin peptide vaccines for treatment of cancer, including breast, melanoma and ovarian cancer (paragraphs 15, 313-326). It is noted that prior art is presumed to be operable/enabling MPEP 2121.  The specification need not contain an example if the invention is otherwise disclosed in such manner that one skilled in the art will be able to practice it without an undue amount of In re Borkowski, 422 F.2d 904, 908, 164 USPQ 642, 645 (CCPA 1970).  Furthermore, MPEP 2121, part III states
A prior art reference provides an enabling disclosure and thus anticipates a claimed invention if the reference describes the claimed invention in sufficient detail to enable a person of ordinary skill in the art to carry out the claimed invention; "proof of efficacy is not required for a prior art reference to be enabling for purposes of anticipation." Impax Labs. Inc. v. Aventis Pharm . Inc., 468 F.3d 1366, 1383, 81 USPQ2d 1001, 1013 (Fed. Cir. 2006). See also MPEP § 2122.

Applicant is reminded that when the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable.  Once such a reference is found, the burden is on applicant to provide facts rebutting the presumption of operability.  In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980).  Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant.  The arguments of counsel cannot take the place of evidence in the record.  In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  Thus, Applicants’ arguments that Georges is nonenabling (e.g., inoperable) for methods of treating cancer with vimentin peptides are not found persuasive in the absence of objective evidence.

Applicant also argues that the claims have been amended to make clear that the response is a cytotoxic CD4 T cell response and the epitope is an MHC Class II cytotoxic CD4+ T cell epitope. Applicant argues that even if a citrullinated peptide is more immunogenic than its wild-type counterpart, there is no evidence of record that a citrullinated peptide would mount a therapeutically relevant cytotoxic CD4 T cell immune response against a cancer known to present the wild-type protein. Applicant argues that there is no evidence that an immune response against citrullinated vimentin would be therapeutic against a cancer with wild-type vimentin or that the immune response would cross react. Applicant argues that they were the first to demonstrate that citrullination of 
In response it is noted that Law discloses that the citrullinated peptide SAVRACitSSVPGVR activated T cells from patients with arthritis to secrete IL-6, IL-17, IFN- and TNF (Figures 2, 3). Law recites that Snir and colleagues found that HLA-DRB1*0401+ RA patient T cells produced a number of cytokines when incubated with citrullinated vimentin 59 to 78. Law and Lundberg disclose that citrullinated peptides are more immunogenic than non- citrullinated peptides.  Thus, the art discloses that vimentin is a target for cancer treatment and disclose that citrullinated peptides are more immunogenic than non- citrullinated peptides. 
In addition, the claims are drawn to method of stimulating a cytotoxic CD4 T-cell immune response to a tumor that expresses vimentin in a subject in need thereof comprising administering to said subject a therapeutically effective amount of a citrullinated vimentin epitope. Applicant argues that any citrullinated protein that has the capacity to be presented on MHC class I and/or class II MHC antigens, including those described in the literature, can be screened for inducing a T-cell response and for tumor recognition by investigating in vitro T cell proliferation citrullinated peptides.   The Declaration by Peter Stern recites that the identification and validation of epitopes can be performed with ease.  Given that Georges teaches vimentin peptide vaccines for treatment of cancer and the art’s disclose that citrullinated peptides are more immunogenic than non- citrullinated peptides, it would be obvious to administer a therapeutically effective amount of a citrullinated vimentin epitope to a subject.  Furthermore, the identification and validation of epitopes can be performed with ease

Applicant also argues that if the person of ordinary skill in the art would expect that any biomarker can be used as a vaccine, there is no evidence of record, other than Applicants' own disclosure, that citrullination would elicit a therapeutically relevant immune response against cancer cells with the biomarker. 
In response, as previously discussed, Lundberg and Thompson disclose that citrullination of a non-immunogenic antigen breaks tolerance while Lundberg and De 

In response to Applicant argument that Georges suggests that immunogenicity of wild-type vimentin may be improved with adjuvants, such as alum and that  the person of skill in the art, if faced with self-tolerance of vimentin, would add an adjuvant - not citrullinate the peptide, given that Lundberg and Thompson disclose that citrullination of a non-immunogenic antigen breaks tolerance while Lundberg and De Ceuleneer disclose that citrullinated proteins have increased immunogenicity, it would have been obvious to citrullinated vimentin peptides to enhance their immunogenicity in cancer treatment. It would have been obvious to substitute citrullination of a vimentin peptide for the alum to generate an effective immune response in a cancer patient.  The simple substitution of one known element for another to obtain predictable results is an exemplary rationale that may support a conclusion of obviousness. 

In response to Applicant’s argument that the response is a cytotoxic CD4 T cell response and the epitope is an MHC Class II cytotoxic CD4+ T cell epitope, the clause does not recite any additional active method steps, but simply states a characterization or conclusion of the results of those steps. Furthermore, it is not clear how many of the listed peptides in the specification activate MHC Class II cytotoxic CD4+ T cells.  The active method step of the present claims is “administering to said subject a therapeutically effective amount of a citrullinated vimentin epitope and Applicant argues that any citrullinated protein that has the capacity to be presented on MHC class I and/or class II MHC antigens, including those described in the literature, can be screened for inducing a T-cell response and for tumor recognition by investigating in vitro T cell proliferation citrullinated peptides.  




The rejections of claims 2, 6, 8, 11, 12, 14, 20, 21, 24, 26, 34 and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Georges et al (US 2006/0014225, published 19 January 2006)  in view of Schellekens (J Clin Invest, 101:273-281, 1998) in further view of Lundberg et al (Arthritis Res Ther, 7:R458-R467, IDS), Thompson et al, US 20120295292, published 22 November 2012, filed 21 May 2012), De Ceuleneer et al (Proteomics, 12:752-760, Mar 2012) and Binder et (US 2013/0274125, published 17 October 2013, effective filing date 16 April 2012) are maintained.
	Georges has been described supra. 
Schellekens (J Clin Invest, 101:273-281, 1998) disclose that citrulline is a major constituent of antigenic determinants recognized by IgG antibodies in arthritis (page 279, 2nd column). Schellekens suggests that the citrulline-containing epitopes was able to induce a polyclonal antibody response against the whole protein (Id)
One of ordinary skill in the art would have been motivated to apply Schelkens’s citrullinated peptides to George’s method for treating cancer with vimentin peptides because Thompson disclose that both cancer and rheumatoid arthritis are characterized by overabundance of citrullinated proteins (paragraph 3), while Lundberg et al disclose that citrullinated proteins have increased immunogenicity  (page R463 2nd column to page R464 1st  column) Lundberg disclose that citrullination of a non-immunogenic antigen breaks B cell tolerance (Id). Furthermore, De Ceuleneer discloses that citrullinated proteins have been found in several diseases such as rheumatoid arthritis and cancer (Section 3, pages 753-754).  De Ceuleneer disclose that it is well nd column to page R464 1st  column. Given that vimentin is also expressed in subjects without cancer and would likely be subject to tolerance, using citrullinated vimentin peptides would more likely elicit an immune response compared to unmodified vimentin. One would have had a reasonable expectation of success because both Schellekens and Binder disclose antibodies were generated to citrullinated vimentin protein.
It would have been prima facie obvious to combine George’s method for treating cancer with vimentin peptides with Schelkens’s citrullinated peptides to have a method of stimulating an immune response to a tumor that expresses a citrullinated tumour-associated epitope from vimentin in a subject in need thereof comprising administering to said subject a therapeutically effective amount of a peptide comprising the citrullinated tumour-associated epitope which stimulates an immune reaction against the tumour.  

Applicant argues that Schellekens does not mention vimentin and does not teach that citrullination of a tumour-associated epitope. Applicant argues that Schellekens adds nothing to the teachings of the remaining references discussed in detail above.
In response, for the reasons set forth above and the reasons of record, the rejections are maintained. 


Summary
Claims 2, 6, 8, 11, 12, 14, 20, 21, 24, 26, and 33-37 stand rejected 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 9:00 am to 6:00 pm..  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone number for this Art Unit is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	
	/MARK HALVORSON/           Primary Examiner, Art Unit 1642